Opinión concurrente emitida por el
Juez Asociado Señor Fuster Berlingeri.
Nos toca resolver, otra vez, uno de los varios problemas de ordenación creados por los defectos y las lagunas de la nueva Ley de la Judicatura de Puerto Rico de 1994 (4 L.P.R.A. see. 22 et seq.). Farmacias Moscoso, Inc. v. K-mart Corp., 138 D.P.R. 497 (1995).
*177La cuestión precisamente ante nos en el caso de autos es si a las apelaciones civiles instadas por el Estado Libre Asociado ante el Tribunal de Circuito de Apelaciones que cuestionan un dictamen del Tribunal de Primera Instancia debe aplicarse el término especial de sesenta (60) días que regía a los autos de revisión presentados por el Estado ante el Tribunal Supremo de Puerto Rico.
El problema surge porque la nueva Ley de la Judicatura de Puerto Rico de 1994 no tiene disposición expresa alguna que fije los términos para las apelaciones civiles al Tribunal de Circuito de Apelaciones. No dispone el término usual de treinta (30) días pára las apelaciones ordinarias ni el término especial de sesenta (60) días para las apela-ciones en que el Estado Libre Asociado es parte. Sencilla-mente, no se fijan términos. Véase Art. 4.002(a) de la refe-rida ley, 4 L.P.R.A. sec. 22k(a).
En vista de que existe la laguna aludida en la Ley de la Judicatura de Puerto Rico de 1994, nos toca suplirla para poder resolver el caso ante nos, conforme con lo establecido en el Art. 7 del Código Civil de Puerto Rico, 31 L.P.R.A. sec. 7. Véanse: Collazo Cartagena v. Hernández Colón, 103 D.P.R. 870 (1975); Dalmau v. Hernández Saldaña, 103 D.P.R. 487 (1975).
Para suplir la laguna legislativa en cuestión, debemos reconocer inicialmente que el propósito central de la nueva Ley de la Judicatura de Puerto Rico de 1994, en lo que aquí concierne, fue crear el Tribunal de Circuito de Apelaciones y redistribuir la función de revisión judicial entre éste y nuestro propio Foro. No hay indicios de que fuera parte de la intención legislativa alterar la dispensa especial que se otorgó en 1986 al Estado de un término adicional para en-causar su litigación apelativa. Por el contrario, es de supo-ner que el legislador no deseaba privar al Estado de tal dispensa especial, ya que en la propia nueva Ley de la Judicatura de Puerto Rico de 1994, en lo relativo al recurso de certiorari a nuestro Foro para revisar determinados die-*178támenes del Tribunal de Circuito de Apelaciones, expresa-mente se dispuso que el término para dicho recurso, cuando el Estado es parte, será de sesenta (60) días. Se revela así, aunque de modo incompleto, la continuada in-tención del legislador de asegurarse de que el Estado no se verá adversamente afectado en su litigación apelativa por la falta de tiempo de sus funcionarios.
La certeza de que tal es la continuada intención del le-gislador surge, además, de las recientes enmiendas que ya se le han hecho a la referida legislación. Mediante la Ley Núm. 249 de 25 de diciembre de 1995 (32 L.P.R.A. Ap. II), se corrigen varias de las fallas de la Ley de la Judicatura de Puerto Rico de 1994 para ser efectivas el 1ro de mayo de 1996. El Art. 19(c) de esta Ley Núm. 249 dispone expresa-mente que el término para las apelaciones en cuestión será de sesenta (60) días. Regla 53.1 de Procedimiento Civil, supra.
Por las razones anteriores, concurro con el resultado anunciado en la opinión de la mayoría.